NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

LECTROLARM CUSTOM SYSTEMS, INC.,
Plaintiff-Appellant,

V.

VICON INDUSTRIES, INC. AND
UTC FIRE & SECURITY AMERICAS
CORPORATION, INC.,
Defendants,

AND _

SENSORMATIC ELECTRONICS CORPORATION,
Defendant-Appellee,

AND

BOSCH SECURITY SYSTEMS, INC., 1
Defendant-Appellee.

2012-1156

Appea1 from the United States District Court for the

Western District of Tennessee in case n0. 03-CV-2330,
Judge Samuel H. Mays, Jr.

ON MOTION

LECTROLARM CUSTOM V. VICON INDUST 2

ORDER

Lectrolarm Custom Systems, Inc. moves without op-
position for leave to file a replacement reply brief, includ-
ing the text of the omitted footnotes

Upon consideration thereof,
IT ls ORDERED THAT:

The motion to file a replacement reply brief is
granted t

FoR THE CoURT

AUG 29 2012 /s/ Jan Horbaly
Date J an Horba1y
Clerk
cc; Kenneth W. Brothers, Esq.
' Erik G. Swenson, Esq.

Sean William Gallagher, Esq. u'S'T?-\?§\MFFED‘§'|!?FE`.PC‘!’!\E'\'%|\'!S\'IFQR

S21 ` AUG 2 9 2012

JAN HOHBA|.Y
CLEBK